 

Exhibit 10.4

 

HOUSTON WIRE & CABLE COMPANY
2006 STOCK PLAN
(As Amended and Restated Effective March 1, 2015)

FORM OF EMPLOYEE
NONQUALIFIED STOCK OPTION AGREEMENT



[DATE]

 

[NAME]

[ADDRESS]

 

Dear [NAME]:

 

I am pleased to inform you that on [DATE], pursuant to the Houston Wire & Cable
Company 2006 Stock Plan, as amended and restated effective March 1, 2015 (the
“Plan”), the Compensation Committee of the Board of Directors (the “Committee”)
of Houston Wire & Cable Company (the “Company”) granted to you a Non-Qualified
Stock Option (the “Option”) to acquire shares of common stock, par value $0.01
per share (“Shares”), of the Company. This letter agreement constitutes your
Stock Option Agreement under the Plan with respect to the Option.

 

1.          Option Grant. On [DATE] (the “Date of Grant”), you were granted the
Option to purchase, subject to the terms and conditions of this Stock Option
Agreement and the Plan, all or any part of [NUMBER OF SHARES] Shares at a price
of [$____] per Share. The number of Shares and the price per Share are subject
to adjustment, as provided in the Plan.

 

2.          Term. The term of the Option shall be for a period of ten years from
the date hereof and shall expire at the close of regular business hours at the
Company’s principal office, Houston Wire & Cable Company, 10201 North Loop East,
Houston, Texas 77029 on the last day of the term of the Option, unless the
Option terminates earlier as herein provided. Notwithstanding the foregoing, (a)
if your employment with the Company or any of its subsidiaries terminates for
any reason other than your death or Disability, the then vested portion of the
Option shall continue to be exercisable until the earlier of (i) the 60th day
after the date of such termination or (ii) ten years after the date hereof, and
(b) if your employment with the Company or any of its subsidiaries terminates
due to your death or Disability, the then vested portion of the Option shall
continue to be exercisable until the earlier of (i) 12 months after the date of
such termination or (ii) ten years after the date hereof. In any event, any
portion of the Option that is not vested as of the date of termination of your
employment shall expire as of such date and shall not be exercisable.
“Disability” has the meaning, and will be determined, as set forth in the
Company’s long term disability program in which you participate.

 

3.          Vesting. Subject to the other terms and conditions of this Stock
Option Agreement and the Plan, the Option shall become vested and exercisable as
set forth below:

 

 

 

  

Vesting Date   Number of Shares That Vest [DATE]   [Percentage of Shares] [DATE]
  [Percentage of Shares] [DATE]   [Percentage of Shares] [DATE]   [Percentage of
Shares] [DATE]   [Percentage of Shares]

 

If the number of Shares covered by this Option is adjusted as provided in
paragraph 1, then the above vesting numbers shall be proportionately adjusted by
the Board or the Committee, as defined in the Plan. This Option may be exercised
only to the extent, if any, that it is then vested.

 

4.          Exercise. You may not exercise any vested portion of this Option
more than once in any calendar year without the Company’s prior written consent
and the Option may not be exercised after it expires or terminates as provided
in paragraph 2. The Option may be exercised by giving written notice (in a form
substantially similar to Appendix A attached hereto) to the Treasurer of the
Company at its principal office, stating the number of Shares with respect to
which the vested Option is being exercised and tendering payment for the full
purchase price of such Shares. The purchase price must be paid in cash, unless
another method is authorized by the Committee. You are responsible for the
payment of any taxes (other than stock transfer taxes) arising in connection
with the issuance or transfer of Shares pursuant to the Option and will promptly
pay any taxes required to be collected or withheld by the Company or its
subsidiary upon the Company’s or such subsidiary’s demand.

 

5.          Insider Trading Policy. The exercise of the Option and any sale of
the Shares issuable upon such exercise are subject to the provisions of the
Company’s Insider Trading Policy, as in effect from time to time.

 

6.          Recoupment. Notwithstanding any other provision of this Agreement,
to the extent required by applicable law, including the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or pursuant to the Company’s Incentive
Recoupment Policy or any similar policy as may be in effect, the Company shall
have the right to seek recoupment of all or any portion of the Option (including
by forfeiture of any outstanding Option or by your remittance to the Company of
Shares or of a cash payment equal to the Shares acquired upon exercise of the
Option). The value with respect to which such recoupment is sought shall be
determined by the Committee. The Committee shall be entitled, as permitted by
applicable law, to deduct the amount of such payment from any amounts the
Company may owe to you.

 

7.          Nontransferability. You may not transfer, sell, pledge, encumber or
otherwise dispose of the Option, except that you may, with the prior written
approval of the Committee, transfer the Option to the following persons or
entities: (i) immediate family members, (ii) custodianships under the Uniform
Transfers to Minors Act or any similar statute, (iii) trusts for the benefit of
any immediate family member, (iv) trusts created by you for your primary
benefit, and (v) upon termination of a custodianship under the Uniform Transfers
to Minors Act or similar statute or the termination of a trust by the custodian
or trustee thereof, or the partial or complete liquidation of an entity, to the
person or persons who, in accordance with the terms of such custodianship, trust
or entity, are entitled to receive Options held in custody, trust or by the
entity.

 

-2-

 

  

8.          Plan Governs. The terms of this Stock Option Agreement shall be
subject to the terms of the Plan. If there is any inconsistency between the
terms of this Stock Option Agreement and the terms of the Plan, the Plan’s terms
shall govern. All capitalized terms shall have the meanings ascribed to them in
the Plan, unless otherwise set forth herein. A copy of the Plan is attached
hereto and the terms of the Plan are hereby incorporated by reference.

 

9.          Employment and Stockholder Status. This Stock Option Agreement
neither gives you the right to be retained as an employee of the Company, nor
confers upon you or any holder hereof any right as a stockholder of the Company
prior to the issuance of Shares pursuant to the exercise of the Option.

 

10.         Acceptance. The exercise of the Option is conditioned upon your
acceptance of this Stock Option Agreement and your return of an executed copy to
the Treasurer of the Company within 30 days after receipt hereof.

 

  HOUSTON WIRE & CABLE COMPANY         By:           Its:  

 

AGREED AND ACCEPTED

 

I acknowledge receipt of the Houston Wire & Cable Company 2006 Stock Plan, as
amended and restated effective March 1, 2015 (the “Plan”) and hereby accept this
Nonqualified Stock Option subject to all the terms and conditions thereof. I
agree to accept as binding, conclusive and final all decisions and
interpretations of the Committee regarding any questions arising under the Plan
or this Stock Option Agreement.

 

Dated:    

 

  Print Name:           Signature:  

 

-3-

 

 

APPENDIX A

 

Houston Wire & Cable Company

10201 North Loop East

Houston, Texas 77029

Attn: Treasurer

 

NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION

 

I hereby give notice of my election to exercise, to the extent stated below, the
nonqualified stock option (“Option”) granted to me on [DATE] to purchase [NUMBER
OF SHARES] shares of common stock, par value $0.01 per share, of Houston Wire &
Cable Company (“Shares”) at a price of [$____] per Share, pursuant to the
HOUSTON WIRE & CABLE COMPANY 2006 STOCK PLAN. I hereby elect to exercise such
Option to the extent of ________________ Shares. Payment in the amount of
$__________ equal to the full purchase price of such Shares is enclosed.

 

Dated:             (signature)                       (printed name)            
          (address)                       (city, state, zip code)              
        (Social Security Number)

 

THIS DOCUMENT IS TO BE USED TO EXERCISE YOUR STOCK OPTIONS.

 

 

 

 

